Citation Nr: 1823193	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left eye disability.  


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 



FINDING OF FACT

The evidence of record is against a finding that the Veteran has a left eye disability that manifested during service, or is otherwise related to his service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends she has a left eye disability that had its onset in, or is otherwise related to her period of active duty service from 1983 to 1986.  For the reasons discussed below, the Board finds that the evidence of record is against the claim.  

Service treatment records reflect that in September 1986, the Veteran reported something in her left eye.  There was no foreign body found, but she was assessed with corneal abrasions.  The service treatment records also reflect that upon entry into service in February 1983, she had 20/20 vision in each eye.  Likewise, upon separation, she had 20/20 vision in each eye.  She was also assessed as having a "normal" clinical evaluation of the eyes upon separation.  See the Veteran's November 24, 1986 Report of Medical Examination.   

The Veteran contends that since her in-service injury, her vision has worsened.  Specifically, she notes that the visual acuity of her left eye is worse than her right eye.  See October 2009 correspondence from the Veteran. 

Private treatment records from 2005 through 2008 show no evidence of any type of eye condition.  Social Security Administration (SSA) records also show no evidence of any type of eye condition.  A November 7, 2008 VA treatment report shows that the Veteran denied a history of cataracts or glaucoma.  A November 24, 2008 VA treatment report indicated that the Veteran had a dilated eye examination by an eye care specialist within the past year and results were normal.  A June 2010 Eye examination report from Clarus Eye Center reflects that the Veteran had 20/20 vision in each eye.  

The Board remanded this case for a VA examination in September 2017 to determine if the Veteran had an eye disability manifested by loss of visual acuity, and if so, to assess whether such was related to the Veteran's in-service injury and corneal abrasions.  

This VA examination was accomplished in November 2017.  After reviewing the claims file and examining the Veteran, the examiner diagnosed early cataracts and presbyopia.  The examiner noted that the Veteran's cataracts were "not visually significant."  Corrected visual acuity was shown to be 20/40 or better for both eyes.  There was no identified corneal irregularity.  The Veteran did not have diplopia (double vision).  Slit lamp and external eye testing showed normal examination of the lids and lashes, conjunctiva/sclera, cornea, anterior chamber and iris.  As noted above, cataracts were noted on the right and left lens.  Internal eye examination showed normal fundus, normal optic disc, normal macula, vessels, vitreous and periphery.  The Veteran did not exhibit a visual field defect.  She also had no scarring or disfigurement attributable to any eye condition.  The examiner noted that her identified disabilities caused no functional impairment.  
Following review of the record, the examiner opined that it was less likely than not that any eye disability, to include a disability manifested by loss of visual acuity, began during the Veteran's service, or was causally related to service.  By way of rationale, the examiner acknowledged review of all available medical records and current peer reviewed medical literature, and noted that "STRs note a past report in 1986 of foreign body sensation in the left eye that today has resolved with no residuals." See November 2017 VA examination, at 17.  This finding is consistent with the pertinently normal objective testing of the eyes dating from her separation examination in 1986, to the time years later when she was diagnosed with these cataracts.  

With respect to presbyopia in particular, the Board notes that service connection may not be granted for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303 (c), 4.9 (2017). See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).

In reference to cataracts, as noted above, the examiner found that they have no impact on the Veteran's visual acuity, and found no identifiable link between the development of cataracts and her fully resolved in-service corneal abrasion.  

The November 2017 VA examiner's report contains the only opinion of record addressing the etiology of the Veteran's eye conditions.  The Board recognizes the Veteran's statement attached to her October 2013 VA Form 9, in which she indicated that her physician, Dr. M., told her that prisms and spots she saw at times in the corner of her eyes were due to her in-service trauma eye trauma.  While the Veteran is competent to report what her physician has previously told her, the Board finds the examination findings and opinions of the November 2017 VA examiner to be more probative, as they were derived from a full and complete ocular test and examination, in which no residuals of a corneal abrasion were identified.  The examiner explained his findings with a supporting rationale, and pointed out that the Veteran's in-service injury to the left eye had fully resolved.  This finding is bolstered by the fact that the Veteran had a "normal" clinical examination of the eyes in 1986 upon separation, with 20/20 vision.  The examiner took into consideration the Veterans reported history and all prior medical records.

The Board recognizes the Veteran has asserted experiencing worsened vison problems since service.  While such may be the case, the evidence is against a finding that the Veteran has a disability other than a refractive error that is causally related to her in-service corneal abrasion to the left eye.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a left eye disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left eye disability is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


